DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 13-18, 20, 22 and 24-28 are rejected under 35 U.S.C. 102(a1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over EP 0475038 B1 (Kodaira).

40 to 90 wt.% polyphenylene sulfide (meets applicants’ PPS and overlaps content thereof);
5 to 55 wt.% polyphenylene ether (not precluded from present claims);
5 to 55 wt.% nylon 6 copolymer (meets applicants’ PA6 and overlaps content thereof);
0.01 to 10 wt. parts compatibilizer per 100 wt. parts components (a), (b) and (c) (not precluded from present claims); and
5 to 150 wt. parts inorganic filler per 100 wt. parts components (a), (b) and (c) (meets applicants’ reinforcing agent and overlaps contents thereof)
 (e.g., page 2, examples, claims). 
As to claims 13, 16 and 24-28, Kodaira’s experimental Table sets forth Examples 1-3 and Comparative Examples 1, 2 and 4 comprising:
- 70 wt. parts polyphenylene sulfide (meets applicants PPS in a content of about 44 wt.% based on total composition);
- 18 wt. parts polyphenylene ether (not precluded from present claims);
- 12 wt. parts nylon 6-based polyamide (meets applicants’ PA6 in a content of about 7.5 wt.% based on total composition);
- 0.2 wt. parts compatibilizer per 100 wt. parts components (a), (b) and (c) (not precluded from present claims); and
- 60 wt. parts inorganic filler (meets applicants’ reinforcing agent in a content of about 37 wt.% based on total composition),
⁓44%) to polyamide (⁓7.5%)  is about 5.8 (meets applicants’ PPS/PA6 weight ratio). Case law holds that a reference may be relied upon for all that it teaches, including non-preferred embodiments because a non-preferred portion of a reference is just as significant as the preferred portion in assessing the patentability of the claims, Merck & Co. v. Biocraft Laboratories, 10 USPQ2d 1843.  “A known or obvious composition does not become patentable simply because it has been described as somewhat inferior to some other product for the same use”, In re Gurley, 31 USPQ2d 1130.
Inasmuch as Kodaira’s exemplified compositions meet applicants’, both in terms of the types of materials added and their contents, it is reasonably believed that they are the same.  Applicants’ claims, as presently recited do not preclude Kodaira’s polyphenylene ether and compatibilizer materials. The onus is shifted to applicants to establish that the presently claimed product is not the same as or obvious from that set forth by Kodaira.
As to claim 14, Kodaira’s polyphenylene sulfides comprise at least 70 mol % of the same recurring units RPPS wherein R1 and R2 are each hydrogen (e.g., page 2).
As to claims 15 and 22, Kodaira’s exemplified polyamides (page 7) meet claimed requirements.
As to claim 17, Kodaira discloses melt blending via a twin-screw extruder.
As to claim 18, Kodaira discloses molded articles.
As to claim 20, the introductory phrase, "a method of heat-stabilizing a polymer composition" does not serve to patentably distinguish the present claims from the disclosure of Kodaira.  This language, in effect, simply states the result of adding the 
	Kodaira anticipates the above-rejected claims in that the exemplified compositional contents, when based on total weight of the composition, meet the presently claimed contents, In the alternative, it is within the purview of Kodaira’s inventive disclosure, and obvious to one having ordinary skill in the art, to formulate compositions meeting the claimed contents as per such being within the prescribed ranges.  
Claim Rejections - 35 USC § 103
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over EP 0475038 B1 (Kodaira) described hereinabove.
It would have been within the purview of one having ordinary skill in the art to use Kodaira’s compositions in a wide range of applications common for polyphenylene sulfides (e.g., production of claimed article types) with the reasonable expectation of success. 
Response to Arguments
Applicant’s arguments filed November 27, 2021 have been fully considered and are persuasive.  The 35 USC 103 rejection based on Ishio and Isago  has been withdrawn. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ana L Woodward whose telephone number is (571)272-1082.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 571-272-1078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANA L. WOODWARD/Primary Examiner, Art Unit 1765